DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0202807 A1) in view of Chin et al. (US 2016/0241999 A1) and Guibene et al. (US 2017/0288447 A1).
Regarding claim 1, Kim teaches a transponder, comprising: a radio frequency identification circuit (230, 250); and a bluetooth beacon circuit (220) communicatively coupled to the RFID circuit (210).
Kim does not explicitly teach that the Bluetooth beacon is a low energy Bluetooth beacon and the I2C interface.
Chin teaches a transponder comprising a Bluetooth low energy beacon [0023].
Therefore it would have been obvious to use BLE as taught by Chin because it allows for encrypted packets and does not require the same amount of energy as other wireless communication protocols.
Guibene teaches electronic device components communicating across an inter-integrated circuit link [0055, 0064].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use I2C to transfer information within the device because it does not complicate the design of the product and is very adaptable to different types of chips and interfaces.
Regarding claim 3, Kim teaches wherein the Bluetooth LE beacon circuit is configured to transmit data to the RFID circuit, and wherein the RFID circuit is configured to send the data to an RFID reader system when the RFID reader system interrogates the RFID circuit (Fig. 3).
Regarding claim 4, Kim teaches wherein the data includes one or more of battery status, temperature, or sensor data monitored by the Bluetooth LE beacon circuit (sensor data exchanged between RFID and Bluetooth – Fig. 3).
Regarding claim 5, Kim teaches wherein the RFID circuit is configured to transmit data to the Bluetooth LE beacon circuit, and the Bluetooth LE beacon circuit is configured to update one or more operating parameters based on the received data (security parameters – Fig. 3).
Regarding claim 6, Kim teaches wherein the data includes one or more of a message to be transmitted by the Bluetooth LE beacon circuit, a message repetition rate, or an output power setting of the Bluetooth LE beacon circuit (security information is a “message”).
Regarding claim 7, Kim teaches further comprising:
a dual band antenna communicatively connected to the RFID circuit and the Bluetooth LE beacon circuit,
wherein a first band of the dual band antenna is an ultra-high frequency (UHF) band,
and
wherein a second band of the dual band antenna is an Industrial Scientific and Medical (ISM) band [0005].
Regarding claim 8, Kim teaches wherein the RFID circuit is configured to provide power to the Bluetooth LE beacon circuit when the RFID circuit is excited by an electromagnetic field, and wherein the Bluetooth LE beacon circuit is configured to power on and send one or more beacon messages when the Bluetooth LE beacon circuit receives power from the RFID circuit [0005, 0006, 0024].
Regarding claim 9, Kim teaches wherein the RFID circuit is configured to send one or more of a wakeup signal or power to the Bluetooth LE beacon circuit in response to the RFID circuit being selected by an RFID reader system, and wherein the Bluetooth LE beacon circuit is configured to transmit one or more beacon messages in response to receiving the wakeup signal or power (Fig. 3).
Regarding claim 10, Kim teaches further comprising:
a battery electrically connected to the Bluetooth LE beacon circuit [0005].
Regarding claim 11, Kim teaches wherein the RFID circuit is configured to send power to the Bluetooth LE beacon circuit and wherein the Bluetooth LE beacon circuit is configured to charge the battery and/or transmit beacon messages at a higher power (security messages transmitted – Fig. 3).
Regarding claim 12, Kim teaches wherein the Bluetooth LE beacon circuit is configured to selectively provide power from the battery to the RFID circuit, and wherein the RFID circuit is configured to operate in a battery-assisted power mode when power is provided by the Bluetooth LE beacon circuit (Bluetooth circuit is part of mobile device, which provides power to RFID, [0005]).
Regarding claims 13-20, these claims are analogous to the claims above and are therefore also taught by Kim in view of Chin and Guibene.
Regarding claims 21 and 22, Kim teaches consisting of a radio frequency identification circuit and a Bluetooth low energy beacon circuit communicatively connected to the RFID circuit (only components shown in Fig. 2 are part of RFID circuit and BTLE circuit).
Regarding claims 23 and 24, Kim teaches consisting of an RIFD tag that includes a First I2C interface and a BTLE beacon that includes a second I2C interface and a battery, wherein the RFID tag and the BTLE beacon are configured to communicate data via the first I2C interface and the second I2c interface (only components shown in Fig. 2 are part of RFID circuit and BTLE circuit).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Guibene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876